Order, Supreme Court, Bronx County (Alison Y. Tuitt, J.), entered August 19, 2008, which granted plaintiffs motion for disclosure of certain material and denied defendant Lavelle School for the Blind’s cross motion for a protective order as to the material sought, unanimously reversed, on the law, without costs, plaintiffs motion denied, and defendant’s cross motion granted.
Defendant demonstrated that the reports sought by plaintiffs were prepared in anticipation of litigation (CPLR 3101 [d] [2]). Plaintiff failed to make the requisite showing that he has “substantial need of the materials in the preparation of the case and is unable without undue hardship to obtain the substantial equivalent of the materials by other means” (id.). Concur— Andrias, J.R, Nardelli, McGuire, Acosta and DeGrasse, JJ.